     Case 2:10-bk-61058-WB         Doc 43 Filed 02/05/21 Entered 02/05/21 11:05:23                   Desc
                                    Main Document    Page 1 of 2



1
2
                                                                        FILED & ENTERED
3
4                                                                                FEB 05 2021
5
                                                                            CLERK U.S. BANKRUPTCY COURT
                                                                            Central District of California
6                                                                           BY kaaumoanDEPUTY CLERK


7
8
                              UNITED STATES BANKRUPTCY COURT
9
                CENTRAL DISTRICT OF CALIFORNIA—LOS ANGELES DIVISION
10
11
12   In re:                                         Case No.: 2:10-bk-61058-WB
13   JOHN AKRABIAN and                              CHAPTER 7
14   MARINE AKRABIAN,
                                                    ORDER GRANTING EX PARTE MOTION
                                                    TO REOPEN CASE
15
16                                                  [No hearing required]
                                    Debtor(s).
17
18
19            Upon the Ex Parte Motion to Reopen Case (“Motion”) [Docket No 42] filed by the debtor
20   Marine Akrabian (“Debtor”), and for good cause shown, it is
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //




                                                   -1-
     Case 2:10-bk-61058-WB        Doc 43 Filed 02/05/21 Entered 02/05/21 11:05:23             Desc
                                   Main Document    Page 2 of 2



1         ORDERED as follows:
2         1. The Motion is granted.
3         2. This case is reopened for the limited purpose of allowing Debtor to file a motion to
4             reinstate the automatic stay and/or a motion for contempt.
5         3. The motions must be pending within thirty days of the entry of this order or this case
6             shall be closed without further notice or hearing.
7                                                 ###
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25       Date: February 5, 2021

26
27
28




                                                   -2-
